Citation Nr: 0125437	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-16 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen of a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel



INTRODUCTION

The veteran had active service from April 1960 until April 
1962.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.

The veteran was scheduled to appear at a hearing before a 
Member of the Board, via video-teleconference techniques, in 
August 2001.  He was duly notified of the time, date, and 
location of the hearing, but he failed to appear at the 
hearing.  There are no other hearing requests of record.


FINDINGS OF FACT

1.  In an unappealed May 1986 rating decision, the RO denied 
service connection for a back disorder.

2.  Other than statements from the veteran and his 
representative, no new evidence has been associated with the 
claims file subsequent to the May 1986 decision; there is no 
evidence significant enough that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back disorder.


CONCLUSIONS OF LAW

1.  The May 1986 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has not been presented to 
reopen the claim for service connection for a back disorder.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5108 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim of entitlement 
for service connection for a back disorder, which the veteran 
claims was aggravated during service.

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 ("VCAA").  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  This law, and the 
accompanying regulations, redefine the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  While the 
VCAA does not serve as a basis to reopen a claim (unless new 
and material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this regard, the Board notes that the veteran's service 
medical records were obtained and that a VA examination was 
performed.  A review of the record confirms that all 
available records in relation to the veteran's claim of 
entitlement to service connection for a back disorder have 
been obtained and associated with the claims file.  
Furthermore, the Board finds that the RO has informed the 
veteran of the evidence needed to reopen his claim and to 
establish service connection, as set forth in various rating 
decisions, and a Statement of the Case (SOC) dated in July 
2000.  Under these circumstances, the Board finds that 
although the RO did not specifically apply the VCAA, the 
requirements under the VCAA have been satisfied, and this 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  As such, the Board will proceed 
with appellate review.

A review of the claims file reveals that a May 1986 rating 
decision initially denied the claim for service connection 
for a back disorder on the merits.  The basis of the RO's 
denial was that the veteran failed to establish that a back 
disorder, which pre-existed service, was aggravated during 
service.  The veteran was advised of this decision and of his 
appellate rights by VA letter dated in May 1986.  In June 
1986, a statement was received by the veteran indicating that 
he wished to reopen his claim for service connection for a 
back injury, and that he also wanted to be evaluated for 
pension.  In a July 1986 clarification letter, the RO 
explained that his claim for service connection for a back 
disorder had been denied, and that he should have received 
the May 1986 letter informing him of that decision.  The RO 
added that if he had any further questions, he was to contact 
the RO.  Following that letter, there was no further contact 
from the veteran until September 1999, at which time he 
attempted to reopen his claim.  Therefore, the May 1986 
rating decision, which denied service connection for a back 
disorder, is final.  38 U.S.C.A. § 7105.  

In a November 1999 rating decision, the RO denied reopening 
the veteran's claim of service connection for a back 
disorder, on the basis that no new and material evidence had 
been submitted.  The veteran timely appealed that denial, and 
the present appeal ensued.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board notes that the definition 
of "new and material evidence," as set forth in 38 C.F.R. 
§  3.156(a), was recently amended.  See 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §  
3.156(a)).  However, that new definition is only applicable 
for claims to reopen that were received on or after August 
29, 2001, and as such, is not applicable in the present case.   

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the claimant in developing the facts necessary 
for his or her claim has been satisfied.  

In the present case, throughout the history of the appeal, 
the veteran has maintained that his back disorder preexisted 
service and was aggravated during service.

Generally, service connection will be granted for a 
disability resulting from disease or injury incurred in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in active military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred during service if they 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Evidence present at the time of the May 1986 rating decision 
included the veteran's service medical records, VA medical 
records dated from January 1986 until March 1986, and a March 
1986 VA examination report.  In his service entrance physical 
examination dated December 1959, the veteran reported that he 
twisted his back and hip two months earlier, and was still 
experiencing pain.  The examiner noted that the veteran had 
orthostatic hypotension, and postural scoliosis in his spine. 
Service medical records indicate that the veteran was treated 
during service in May 1960 and August 1960 for low back pain 
associated with an injury that occurred in September 1959.  
The veteran also was treated for a lumbar muscle strain in 
June 1961, and for low back pain in July 1961.  Service 
separation examination results dated February 1962 indicate 
that the veteran had scoliosis postural, mild.

VA medical records dated from January 1986 through March 1986 
indicate treatment for back pain.  In a March 1986 VA 
examination, the veteran complained of persistent lumbar pain 
radiating to his lower left extremity.  Upon examination, the 
examiner noted pain at the spinous processes, and tenderness 
at the left paraspinous muscle.  X-rays indicated arthritis 
with narrowing of the L5-S1 interspace, and the veteran was 
diagnosed with arthritis of the lumbar spine with left 
sciatic neuritis, symptomatic.

In its May 1986 rating decision, the RO noted that while the 
veteran's service medical records establish that he entered 
active duty with pain due to a previous back injury and 
received treatment while in service for low back pain, the 
veteran failed to provide any evidence that his preexisting 
back disorder was aggravated by service.  As such, the RO 
denied the claim.

Since the time of the RO's May 1986 rating decision, no 
additional medical evidence has been associated with the 
claims file.  The veteran contends that his service medical 
records reveal a preexisting injury that was aggravated by 
his rigorous combat training, marching, and standing of long 
periods of time while on active duty.  The veteran points out 
that his service medical records report a lumbar strain 
injury in 1961.  As such, the veteran argues that new and 
material evidence adequate to reopen his claim of service 
connection has been submitted.

The veteran has not submitted any medical evidence to support 
his claim that his current back disorder was aggravated by 
his military service.  The absence of evidence that veteran's 
preexisting back disorder was chronically worsened or 
increased in severity during service was the basis of the 
earlier RO denial.  Other than the veteran's own contentions, 
there is no new medical evidence to support his claim.  The 
Board has considered the contentions of the veteran and 
representative that the veteran's pre-existing back disorder 
was aggravated during service.  However, as the veteran and 
his representative are lay persons, without any apparent 
medical expertise and/or training, there are not competent to 
provide medical diagnoses, or opinions on matters of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, their statements are insufficient to 
establish that any current back disorder was incurred or 
aggravated during active service, and their statements alone 
are insufficient to reopen the veteran's claim for service 
connection for a back disorder.  See Moray v. Brown, 5 Vet. 
App. 211 (1993).

In short, in the absence of new and material evidence, there 
is no basis to reopen the veteran's claim for service 
connection for a back disorder.  See 38 C.F.R. § 3.156(a).  
Accordingly, the appeal to reopen a claim for service 
connection for a back disorder is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a back disorder, the 
appeal is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

